Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 2/4/2020 was/were filed before the mailing date of the first Office action.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy H. Van Dyke on 3/22/2022.

The application has been amended as follows: 
//Begin Amendment
	In the Claims:

	In claim 1:
	Add “receiving a command by an operating system (OS);” on a newline before “initializing…”.
	Replace “a field identification” with “a file identification”.
a command by an operating system (OS),” with “the command by the OS,”.

	Add “receiving a read command by a requesting core” on a new line before “decrypting…”.
	Replace “data of a page” with “data of a requested page”.

	Replace “whether the requested page” with “that the requested page”.
	Delete “ or memory location” from “an encrypted file or memory location;”
	Replace “in response to the requested page being an encrypted file” with “in response to determining the requested page is an encrypted file”.
	Add “associated with a file encryption counter block” after “a file encryption counter”.

	In claim 3:
	Replace “in response to a command from the OS” with “in response to the command from the OS”.
	Remove “and” from “; and”.
	Add “accessing and/or modifying one or more DAX filesystem files of a plurality of DAX filesystem files stored in the secure persistent memory device; and” on a newline before “for each corresponding DAX filesystem file…”
	Replace “for each corresponding DAX filesystem file of a plurality of DAX filesystem files stored in the secure persistent memory device,” with “for each corresponding DAX filesystem file of the plurality of DAX filesystem files stored in the secure persistent memory device,”


	In claims 4-5:
to indicate whether to audit the request” with “an Audit field indicating to audit requests for the file”.
	Replace “in response to the Audit field indicating to audit” with “in response to the Audit field indicating to audit requests for the file”.
Replace “memory encryption counter blocks” with “memory encryption counter block”.

	In claim 6:
	Replace “storing in the mode-switching counter block a counters’ state” with “storing, in the mode-switching counter block, a counter state”.
	Replace “the unified encryption counters block” with “the unified encryption counter block”.

	In claims 7 and 14:
	Replace “a field identification” with “a file identification”.
	Replace “data of a page” with “data of a requested page”. 
	Replace “in response to the requested page being an encrypted file” with “in response to determining the requested page is an encrypted file”.
	Add “associated with a file encryption counter block” after “a file encryption counter”.

In claims 9 and 16:
	Replace “a command from the OS” with “the command from the OS”. 

	In claims 10-11 and 17-18:
Replace “an Audit field to indicate whether to audit the request” with “an Audit field indicating whether to audit requests for the file”.
requests for the file”.
	Replace “memory encryption counter blocks” with “memory encryption counter block”.

	In claims 12 and 19:
	Replace “store in the mode-switching counter block a counters’ state” with “store, in the mode-switching counter block, a counter state”.
	Replace “the unified encryption counters block” with “the unified encryption counter block”.

	In claim 20:
	Add “receiving a command from the OS” on a newline before “generating”.
	Replace “in response to a command from the OS” with “in response to the command from the OS”.
	Remove “and” from “; and”.
	Add “accessing and/or modifying one or more DAX filesystem files of a plurality of DAX filesystem files stored in the secure persistent memory device; and” on a newline before “for each corresponding DAX filesystem file…”
	Replace “for each corresponding DAX filesystem file of a plurality of DAX filesystem files stored in the secure persistent memory device,” with “for each corresponding DAX filesystem file of the plurality of DAX filesystem files stored in the secure persistent memory device,”


	In the Specification:
	Replace all instances of “field identification” with “file identification” in [0005-0007] and [0070].

	Replace “auditing process collecting” with “auditing process collects” [0142].

End of Amendment//

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

	None of the cited prior art of record appear to teach or suggest, in combination with the other recited features:
	…initializing, by a memory controller of a secure processor, a file identification (FID) field and a file type field in a memory encryption counter block associated with pages for each file of a plurality of files stored in a byte-addressable persistent memory device (PMD)…wherein the file type field identifies whether said each file associated with FID field is one of an encrypted file and a memory location; and
decrypting, by an encryption/decryption engine, data of a requested page stored in the byte- addressable PMD…wherein the decrypting comprises:
determining that the requested page is an encrypted file; and
in response to determining the requested page is an encrypted file, performing decryption based on a first encryption pad generated as a function of a file encryption key (FEK) of the encrypted file and a file encryption counter associated with a file encryption counter block and a second encryption pad generated as a function of a processor key of the secure processor and a counter associated with the memory encryption counter block.

	The term encryption/decryption engine is construed as an element configured to perform encryption and decryption.
	The term “and/or” is construed as an inclusive-OR.

	The prior art of record discloses the following elements:
	Umebayashi US 2004/0010701 discloses:
	[Fig. 1]	Access protection by using associations between programs and keys
	[Fig. 3]	Engine (processor) for performing encryption/decryption
	[0067]	Unit to determine whether a file needs to be encrypted or decrypted in response to requests
	[0068]	Determining unit 243 obtains processor ID of executing application to determine whether access by the application is permitted

	Finnerty US 2018/0304145 discloses:
	[0103]	Encryption using CTR mode and initialization vector
	[0111]	Use of one-time pads for encryption or decryption
	[0114]	Decryption of OTP key files with second key on a separate processor

	However, none of the cited prior art of record appear to teach or suggest a memory controller initializing and storing a FID and file type in a memory encryption block associated with pages for each 
The encryption/decryption engine further determines whether a request targets an encrypted file (as opposed to a memory location) and responsively performs decryption using both a first encryption pad and second encryption pad, where the first encryption pad is based on a FEK and a file encryption counter and the second encryption pad is based on a processor key and a counter of the memory encryption counter block.
Although the cited prior art discloses CTR-mode encryption, use of an engine to perform encryption/decryption, and decrypting OTP key files with a second key on a processor, none of the cited prior art of record appear to teach or suggest a memory controller of a secure processor that initializes a memory encryption counter block with a FID and file type field, where the file type field identifies whether a file associated with FID field corresponding to an encrypted file or memory location, and where the decryption further comprises determining the requested page is an encrypted file, and performing decryption based on first and second encryption pads relating to the file encryption counter and the memory encryption counter block based on the determination.
	Accordingly, claim 1 is allowed. Claims 2-19 recite similar subject matter and are allowed on similar grounds.

	Claim 20 recites: 
	tracking, for each core of a plurality of cores, a process identification (PID) associated with a current process for said each core, wherein the PID is accessible by an operating system (OS) executed by a processing unit;
	receiving a command from the OS;
generating, by a memory controller, a file identification (FID) associated with a direct access to file (DAX) filesystem file in response to the command from the OS;
	determining, by a memory controller, a current index of a designated buffer, in a secure persistent memory device, for which to store access auditing information associated with the DAX filesystem file;
	accessing and/or modifying one or more DAX filesystem files of a plurality of DAX filesystem files stored in the secure persistent memory device; and
	for each corresponding DAX filesystem file of the plurality of DAX filesystem files stored in the secure persistent memory device, tracking access auditing information including the generated FID, an associated PID, access type, current timestamp, and a physical address associated with the current index of the designated buffer for which the auditing information is stored, in response to the corresponding DAX filesystem file being accessed and/or modified.
	While the cited prior art of record discusses tracing a PID, none of the cited prior art of record appear to teach or suggest determining, by a memory controller, a current index of a designated buffer, in a secure persistent memory device, for which to store access auditing information associated with the DAX filesystem file; …for each corresponding DAX filesystem file of the plurality of DAX filesystem files stored in the secure persistent memory device, tracking access auditing information including the generated FID, an associated PID, access type, current timestamp, and a physical address associated with the current index of the designated buffer for which the auditing information is stored, in response to the corresponding DAX filesystem file being accessed and/or modified.
Accordingly, claim 20 is allowed.
Claims 3, 9, 16 also recite similar subject matter as claim 20 and are also allowed for these additional reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Widiasari’s "Combining advanced encryption standard (AES) and one time pad (OTP) encryption for data security" discusses basic information regarding cryptography, AES, and One Time Pad [P1-5].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136